MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                FILED
this Memorandum Decision shall not be                             Jan 31 2017, 8:58 am
regarded as precedent or cited before any
                                                                      CLERK
court except for the purpose of establishing                      Indiana Supreme Court
                                                                     Court of Appeals
the defense of res judicata, collateral                                and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Christopher P. Phillips                                  Curtis T. Hill, Jr.
Phillips Law Office P.C.                                 Attorney General
Monticello, Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Chad T.B. Steiner,                                       January 31, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         79A05-1606-CR-1544
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Randy J. Williams,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         79D01-1601-F5-6



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A05-1606-CR-1544 | January 31, 2017   Page 1 of 8
                                             Case Summary
[1]   Chad T.B. Steiner appeals his aggregate four-year sentence imposed following

      his guilty plea to level 5 felony child exploitation and level 6 felony child

      pornography. He argues that the trial court abused its discretion in sentencing

      him by failing to find certain mitigating factors and finding invalid aggravating

      factors. Concluding that the trial court did not abuse its discretion, we affirm.


                                 Facts and Procedural History
[2]   In January 2016, police executed a search warrant on Steiner’s home and seized

      his computer. On Steiner’s computer, police found pornographic photographs

      and videos of children. One video, labeled “km8b.wmv,” depicted a female girl

      under the age of eighteen performing oral sex on an adult male penis and

      exposing her genitals. Tr. at 14. The girl was later identified by law

      enforcement officials in Washington State. Steiner also had a video that

      depicted a prepubescent female of about ten years old exposing her breasts and

      vagina.


[3]   In addition, police found that between January 14, 2015, and November 27,

      2015, Steiner had exchanged emails containing child pornography or passwords

      to galleries with child pornography with at least twenty-five different email

      addresses. One of these includes a July 11, 2015, email exchange between

      Steiner and Cliff Clark, in which they discussed trading pictures of young

      teenage girls. Steiner sent Clark pictures of M.S. and claimed that he had

      previously dated M.S.’s mother. Police interviewed M.S., and she told them


      Court of Appeals of Indiana | Memorandum Decision 79A05-1606-CR-1544 | January 31, 2017   Page 2 of 8
      that the nude photographs that Steiner claimed depicted her did not actually

      depict her. Instead, Steiner had taken pictures from M.S.’s Facebook account

      and paired her Facebook photos with nude photos of other females who were

      similar in size, shape, age, and hair color. On December 3, 2015, Steiner

      emailed a photograph of a different female child performing oral sex on an

      adult male to a Hotmail email address. The child victim in the photograph was

      later identified by officials in Germany.


[4]   Steiner created photographic galleries on the website Image Source. The

      galleries were identified as “teens” and “lovely teens” in sections characterized

      as “nudity.” Id. at 29. One of the galleries included a photograph of M.S.

      along with Steiner’s comment that “you should see her naked.” Id. at 29. The

      two galleries had a total of ninety-five photographs. Steiner’s first account on

      Image Source was eventually locked out because it contained child

      pornography. Steiner created a second account, but it was locked out for

      “reposting.” Id. at 28. Steiner also had an account at a website called

      primejailbait.com, which he created in January 2013. Steiner uploaded a total

      of 108 photographs to the account, which has received over 40,000 views.

      Many of the 108 images on the primejailbait.com account were of M.S., along

      with two other unidentified girls.


[5]   The State charged Steiner with level 5 felony child exploitation and 2 counts of

      level 6 felony possession of child pornography. Pursuant to a plea agreement,

      Steiner pled guilty to the level 5 felony count and one of the level 6 felony



      Court of Appeals of Indiana | Memorandum Decision 79A05-1606-CR-1544 | January 31, 2017   Page 3 of 8
      counts, the latter of which was based on the video labeled km8b.wmv. The

      State dismissed the remaining count.


[6]   At the sentencing hearing, the trial court found that Steiner’s guilty plea,

      acceptance of responsibility, absence of criminal history, and support of family

      and friends were mitigating factors. As for aggravating factors, the trial court

      found that there were multiple victims, that one of the victims recommended an

      aggravated sentence, and that Steiner had been engaging in child pornography

      and exploitation “starting in 2013 [so] it would appear to the court that this has

      been going on for some time, so it is not as if you were caught the first time that

      you became involved in this particular – in actions given [sic] rise to these

      particular offenses.” Id. at 43. The trial court found that the aggravating factors

      outweighed the mitigating factors and sentenced Steiner to concurrent terms of

      four years for the level 5 felony conviction and one and a half years for the level

      6 felony conviction, with three years executed and one year suspended. This

      appeal ensued.


                                        Discussion and Decision
[7]   Steiner argues that the trial court abused its discretion in sentencing him by

      failing to find certain mitigating factors and by finding invalid aggravating

      factors.1 We note that sentencing decisions rest within the sound discretion of




      1
       Steiner mentions the standard of appellate review for an inappropriate sentence claim. See Ind. Appellate
      Rule 7(B) (“The Court may revise a sentence authorized by statute if, after due consideration of the trial
      court’s decision, the Court finds that the sentence is inappropriate in light of the nature of the offense and the
      character of the offender.”). However, he does not develop an argument to support an inappropriate

      Court of Appeals of Indiana | Memorandum Decision 79A05-1606-CR-1544 | January 31, 2017                Page 4 of 8
      the trial court. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on

      reh’g, 875 N.E.2d 218. So long as the sentence is within the statutory range, it is

      subject to review only for an abuse of discretion. Id. An abuse of discretion

      occurs if the decision is clearly against the logic and effect of the facts and

      circumstances before the court or the reasonable, probable, and actual

      deductions to be drawn therefrom. Id. at 491. A trial court abuses its discretion

      during sentencing by: (1) failing to enter a sentencing statement at all; (2)

      entering a sentencing statement that includes aggravating and mitigating factors

      that are unsupported by the record; (3) entering a sentencing statement that

      omits reasons that are clearly supported by the record; or (4) entering a

      sentencing statement that includes reasons that are improper as a matter of law.

      Id. at 490-91.


[8]   Steiner asserts that the trial court abused its discretion in failing to find that his

      remorse and his work history were mitigating factors. We observe that

              the trial court is not obligated to accept the defendant’s argument
              as to what constitutes a mitigating factor, and a trial court is not
              required to give the same weight to proffered mitigating factors as
              does a defendant. A trial court does not err in failing to find a
              mitigating factor where that claim is highly disputable in nature,
              weight, or significance. An allegation that a trial court abused its
              discretion by failing to identify or find a mitigating factor requires
              the defendant on appeal to establish that the mitigating evidence
              is significant and clearly supported by the record.



      sentence claim, and therefore we conclude that he has waived any such claim. See Sandleben v. State, 29
      N.E.3d 126, 136 (Ind. Ct. App. 2015) (concluding that Sandleben waived inappropriate sentence argument
      by failing to present cogent argument on that issue), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 79A05-1606-CR-1544 | January 31, 2017        Page 5 of 8
       Healey v. State, 969 N.E.2d 607, 616 (Ind. Ct. App. 2012) (citations omitted),

       trans. denied.


[9]    As for remorse, our review of the sentencing transcript shows that when

       Steiner’s counsel proffered mitigating factors he referred to Steiner’s acceptance

       of responsibility and his remorse interchangeably. The State asserts that “the

       trial court’s finding of Steiner’s acceptance of responsibility, as requested by the

       defense, is an implicit acknowledgement of Steiner’s remorse as mitigating.”

       Appellee’s Br. at 13. We agree. Furthermore, we note that even if the trial

       court declined to find that remorse was a mitigating factor, “a trial court’s

       determination of a defendant’s remorse is similar to its determination of

       credibility: without evidence of some impermissible consideration by the trial

       court, we accept its decision.” Sandleben v. State, 29 N.E.3d 126, 136 (Ind. Ct.

       App. 2015), trans. denied. Thus, the trial court was free to find that Steiner’s

       expression of remorse lacked credibility.


[10]   As for Steiner’s work history, he asserts that he worked at the same place for

       twenty years. At the sentencing hearing, his counsel did make that assertion,

       but there is nothing in the record to support it. The only evidence of Steiner’s

       work history is found in the presentence investigation report (“PSI”), which

       shows that he told the probation officer that he had been employed as a laborer

       at Fairfield in Lafayette. Appellant’s App. Vol. IV at 8. Steiner has failed to

       establish that the employment evidence is both significant and clearly supported

       by the record. We conclude that the trial court did not abuse its discretion by

       failing to find remorse and work history as mitigating factors. See Espinoza v.

       Court of Appeals of Indiana | Memorandum Decision 79A05-1606-CR-1544 | January 31, 2017   Page 6 of 8
       State, 859 N.E.2d 375, 387 (Ind. Ct. App. 2006) (concluding that trial court did

       not abuse its discretion by declining to find that work history was a mitigating

       factor where employment evidence consisted of statement in PSI that Espinoza

       was self-employed doing construction work).


[11]   We now turn to aggravating factors. Steiner contends that two aggravating

       factors found by the trial court were improper: that his actions occurred over a

       period of time and that there were multiple victims. He asserts that these

       circumstances are inherently included in the charges and therefore should not

       be considered aggravating factors. He also argues that the time period, from

       June 26, 2015, to January 7, 2016, as alleged in the charging information for

       child exploitation, is not so long as to support the period of time as a valid

       aggravator.


[12]   Steiner ignores the evidence in the record, which shows that beginning on

       January 14, 2015, he had email exchanges involving the sharing of child

       pornography with twenty-five different email addresses. He also had an

       account and gallery at primejailbait.com, which he created in January of 2013,

       well before his arrest for the current offenses. He posted 108 photographs in

       that gallery, and it received over 40,000 views. Likewise, he had galleries at

       Image Source containing a total of ninety-five photographs. Steiner pled guilty

       to possessing a video depicting the victim who was identified by Washington

       law enforcement, but he had other videos depicting different victims. In

       addition, he had a photograph of another young female victim, identified by

       officials in Germany, performing oral sex on an adult male, which Steiner sent

       Court of Appeals of Indiana | Memorandum Decision 79A05-1606-CR-1544 | January 31, 2017   Page 7 of 8
       to a Hotmail email address on December 2, 2015. Thus, he engaged in the

       prohibited conduct over many years, and it has involved many different victims.

       We conclude that the trial court did not abuse its discretion in finding those

       aggravating factors. Therefore, we affirm Steiner’s sentence.


[13]   Affirmed.


       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A05-1606-CR-1544 | January 31, 2017   Page 8 of 8